People ex rel. Zarabi v Warden, Robert N. Davoren Ctr. (2021 NY Slip Op 02303)





People ex rel. Zarabi v Warden, Robert N. Davoren Ctr.


2021 NY Slip Op 02303


Decided on April 14, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 14, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
COLEEN D. DUFFY
LINDA CHRISTOPHER, JJ.


2021-02371

[*1]The People of the State of New York, ex rel. Shirin Zarabi, on behalf of Reynol Estevez, petitioner, 
vWarden, Robert N. Davoren Center, etc., respondent.


Brooklyn Defender Services, Brooklyn, NY (Shirin Zarabi pro se of counsel), for petitioner.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Solomon Neubort, and Hannah Laufer of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Reynol Estevez upon his own recognizance or, in the alternative, to set reasonable bail upon Kings County Docket No. CR-024842-2020KN.
ADJUDGED that the writ is dismissed, without costs or disbursements.
Under the circumstances of the case, the petitioner did not establish entitlement to the relief requested.
RIVERA, J.P., HINDS-RADIX, DUFFY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court